    Case 2:19-cr-00035-LGW-BWC Document 68 Filed 12/02/19 Page 1 of 13

                                                        Minimum Mandatory NO
                                                                Rule35/5K1.1 NO
                                                               Appeal Waiver YES
                                                                     Forfeiture YES
                                                                        Other YES*


                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                            BRUNSWICK DIVISION

                                                                        ■   n

UNITED STATES OF AMERICA                                                         ■' i
                                                                                .■•5

                                                                                   I        !" O   '
                                                                                r-o
                                                      Case No. 4:19-cr^ 35                  — -—\ rn




DAVEN JONES                                                                             -ccr


                                                                      ^ -
                                                                                        '




                      SUMMARY OF PLEA AGREEMENT


DEFENSE COUNSEL:


Steven Blackerby, Esq.

STATUTES CHARGED:


Count 1-18 U.S.C. § 2422(b)-Attempted Coercion and Enticement
Count 2-18 U.S.C. § 2423(b -Travel with Intent to Engage in Illicit Sexual Activity
Count 3-18 U.S.C. § 1470 - Attempted Transfer of Obscene Matter to a Minor

COUNT PLEADING TO:


Count 2-18 U.S.C. § 2423(b -Travel with Intent to Engage in Illicit Sexual Activity

STATUTORY PENALTIES:


Imprisonment for up to 30 years;
Fine of not more than $250,000;
Supervised release of not less than 5 years and up to life;
$100 special assessment (and possible second assessment).

ELEMENTS OF THE OFFENSE:


      First:       The Defendant traveled in interstate commerce; and

      Second:      the Defendant traveled for the purpose of engaging in illicit
                   sexual conduct

*Other-FOIA and Fed. R. Crim. P. 11(1) waivers
   Case 2:19-cr-00035-LGW-BWC Document 68 Filed 12/02/19 Page 2 of 13




TERMS OF PLEA AGREEMENT:


    • Defendant will plead guilty to Count 2 of the Indictment.

    • The Government will not object to a recommendation by the U.S. Probation
       Office that Defendant receive an appropriate reduction in offense level for
       acceptance of responsibility pursuant to Section 3E1.1 of the Sentencing
       Guidelines.


    • At sentencing, the Government will move to dismiss any other Counts of
      the Indictment that remain pending against Defendant.

    • The Defendant understands that he will be required to register as a sex
      ojQfender upon his release from prison as a condition of his supervised
      release pursuant to 18 U.S.C. § 3583.

    • Defendant waives his right to appeal on any ground, with only three
      exceptions: he may appeal his sentence if (1) that sentence exceeds the
      statutory maximum, (2) that sentence exceeds the advisory Guidelines
      range determined by this Court at sentencing, or (3) the government
      appeals. By signing the plea agreement, Defendant explicitly instructs his
      attorney not to file an appeal unless one of the three exceptions is met.

    • Defendant entirely waives his right to collaterally attack his conviction and
      sentence on any ground and by any method, including but not limited to a
      28 U.S.C. § 2255 motion. The only exception is that Defendant may
      collaterally attack his conviction and sentence based on a claim of
       ineffective assistance of counsel.


    • Defendant waives all rights to request information about the investigation
       and prosecution of his case under the Freedom of Information Act or the
       Privacy Act.

    • Defendant waives the protections of Rule 11(f) of the Federal Rules of
       Criminal Procedure and Rule 410 of the Federal Rules of Evidence. If he
       fails to plead guilty, or later withdraws his guilty plea, all statements made
       by him in connection with that plea, and any leads derived therefrom, shall
       be admissible for any and all purposes.
 Case 2:19-cr-00035-LGW-BWC Document 68 Filed 12/02/19 Page 3 of 13




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                          BRUNSWICK DIVISION

UNITED STATES OF AMERICA

V.                                                    CASE NO. 2:19-cr-035


DAVEN JONES


                                PLEA AGREEMENT

       Defendant Daven Jones represented by his counsel Steven Blackerby,Esq. and

the United States of America, represented by Special Assistant United States

Attorney, Katelyn Semales, have reached a plea agreement in this case. The terms

and conditions ofthat agreement are as follows:

1.     Guilty Plea

      Defendant agrees to enter a plea of guilty to Count Two of the Indictment,

which charges a violation of Title 18, United States Code, Section 2423(b), Travel

with Intent to Engage in Illicit Sexual Activity.

2.    Elements and Factual Basis

      The elements necessary to prove the offense charged in Count Two are:(1)the

Defendant traveled in interstate commerce; and (2) the Defendant traveled for the

purpose of engaging in illicit sexual conduct.

      Defendant agrees that he is, in fact, guilty of this offense. He agrees to the

accuracy of the following facts, which satisfy each of the offense's required elements,

and that had this matter proceeded to trial, the Government would have proven

beyond a reasonable doubt that:
Case 2:19-cr-00035-LGW-BWC Document 68 Filed 12/02/19 Page 4 of 13




       On or about March 30, 2019, in Camden County, within the Southern District

of Georgia, the defendant, DAVEN JONES,did travel in interstate commerce for the

purpose of engaging in any ilhcit sexual conduct, as defined in Title 18, United States

Code, Section 2423(f), with another person. All in violation of Title 18, United States

Code, Section 2423(b).

3.    STATUTORY PENALTIES

      Defendant's guilty plea wiU subject him to the following maximum possible

penalties: a term of imprisonment for up to thirty (30) years, a supervised release

term of at least five years to hfe, a $250,000 fine, the requirement to register as a sex

offender in his state of residence, special assessments and such restitution as may be

ordered by the Coxirt. The Court additionally must impose a $100 special assessment

per count of conviction.

4.    NO PROMISED SENTENCE


      No one has promised Defendant that the Court will impose any particular

sentence or a sentence within any particular range. The Court is not boimd by any

estimate of sentence given or recommendations made by Defendant's counsel, the

Government, the U.S. Probation Office, or anyone else. The Court may impose a

sentence up to the statutory maximum. Defendant wiU not be allowed to withdraw

his plea of guilty if he receives a more severe sentence than he expects.

5.    COURT'S USE OF SENTENCING GUIDELINES


      The Court is obhgated to use the United States Sentencing Guidelines to

calculate the applicable guideline range for Defendant's offense and to consider that
Case 2:19-cr-00035-LGW-BWC Document 68 Filed 12/02/19 Page 5 of 13




range, possible departures under the Sentencing Guidelines, and other sentencing

factors under 18 U.S.C. § 3553(a), in determining his sentence. The Sentencing

Guidehnes are advisory; the Court is not required to impose a sentence within the

range those Guidelines suggest. The Sentencing Guidelines are based on all of

Defendant's relevant conduct, pursuant to U.S.S.G. § IB1.3, not just the facts

underljdng the particular Count to which Defendant is pleading guilty.

6.       AGREEMENTS REGARDING SENTENCING GUIDELINES


         a.      Acceptance ofResponsibility

        The Government will not object to a recommendation by the U.S. Probation

Office that Defendant receive a two-level reduction in offense level for acceptance of

responsibihty pursuant to Section 3E1.1(a) of the Sentencing Guidehnes. If the U.S.

Probation Office makes that recommendation, and Defendant's offense level is 16 or

greater prior to any reduction for acceptance of responsibihty, the Government will

move for an additional one-level reduction in offense level pursuant to Section

3E1.1(b) based on Defendant's timely notification of his intention to enter a guilty

plea.

        b.       Use ofInformation

        The Government is free to provide full and accurate information to the Court

and U.S.Probation Office for use in calculating the apphcable Sentencing Guidehnes

range.        Any incriminating information provided by the defendant during his

cooperation will not be used in determining the apphcable Guidelines range,

pursuant to U.S.S.G. § IB1.8.
Case 2:19-cr-00035-LGW-BWC Document 68 Filed 12/02/19 Page 6 of 13




7.    DISMISSAL OF OTHER COUNTS


      At sentencing, the Government will move to dismiss any other Counts of the

Indictment that remain pending against the Defendant.

8.    FINANCIAL OBLIGATIONS AND AGREEMENTS


      a. Restitution


      The amount of restitution ordered by the Court shallinclude restitution for the

full loss caused by Defendant's total criminal conduct. Restitution is not hmited to

the specific counts to which Defendant is pleading guilty. Any pajunent schedule

imposed by the Court is without prejudice to the United States to take all actions and

remedies available to it to collect the full amount of the restitution. Any restitution

judgment is intended to and will survive Defendant, notwithstanding the abatement

of any underlying criminal conviction.

      b. Special Assessment

      Defendant agrees to pay a special assessment in the amount of $100, payable

to the Clerk of the United States District Comt, which shall be due immediately at

the time of sentencing. Defendant understands that a second special assessment in

the amount of $5000 (unless the Defendant is found to be indigent) is payable after

aU other imposed financial obligations have been discharged.

      c. Financial Examination


      Defendant wiU submit to an examination under oath on the issue of his

financial disclosures and assets if deemed necessary by the United States. Such
 Case 2:19-cr-00035-LGW-BWC Document 68 Filed 12/02/19 Page 7 of 13




examination will occur not later than 30 days after the entry of Defendant's guilty

plea.

        d. Forfeiture

        Defendant agrees to forfeit to the United States, pursuant to Title 18, United

States Code, 2428, his interest in any property, real or personal, used or intended to

be used to commit or to promote the commission of such the charged offenses,

specifically, an iPhone Xs Max (A19121), Serial Number FFMXCNNWKPHG,IMEI

Number 357267092198211, (hereinafter, the "Subject Property").

        Defendant states that he is the sole and rightful owner of the Subject Property

that, to the best of his knowledge, no other person or entity has any interest in the

Subject Property, and that he has not transferred, conveyed, or encumbered his

interest in the Subject Property. Defendant waives and abandons all right, title, and

interest in the Subject Property. Defendant agrees to take all steps requested by the

government to facilitate transfer of title of the Subject Property to the government.

Defendant agrees to hold the government and its agents and employees harmless

fi:om any claims made in connection with the seizure, forfeiture, or disposal of

property connected to this case. Defendant further agrees to waive the requirements

of the Federal Rules of Criminal Procedure 32.2 and 43(a) regarding notice of the

forfeiture in the charging instrument, announcement of the forfeiture at sentencing,

and incorporation of the forfeiture in the judgment.

        Defendant waives and abandons his interest in any other property that may

have been seized in connection with this case. Additionally, Defendant waives any
 Case 2:19-cr-00035-LGW-BWC Document 68 Filed 12/02/19 Page 8 of 13




and all challenges on any grounds to the seizure, forfeiture, and disposal of any

property seized in connection with this case. Defendant specifically agrees to waive

any challenges arising under the Double Jeopardy Clause of the Fifth Amendment

and the Excessive Fines Clause of the Eighth Amendment.

       Defendantfurther agrees not to file any claim, answer,or petition for remission

or mitigation in any administrative or judicial proceeding pertaining to the Subject

Property. If any such document has already been filed, Defendant hereby withdraws

that fifing.

9.     WAIVERS


       a.      Woiuer ofAppeal

      Defendant entirely waives his right to a direct appeal of his conviction and

sentence on any ground (including any argument that the statute to which the

defendant is pleading guilty is unconstitutional or that the admitted conduct does not

fall within the scope of the statute). The only exceptions are that the Defendant may

file a direct appeal of his sentence if(1)the court enters a sentence above the statutory

maximum,(2)the court enters a sentence above the advisory Sentencing Guidelines

range found to apply by the court at sentencing; or (3) the Government appeals the

sentence. Absent those exceptions, Defendant explicitly and irrevocably instructs his

attorney not to file an appeal.

      b.       Waiver of Collateral Attack

      Defendant entirely waives his right to collaterally attack his conviction and

sentence on any ground and by any method, including but not limited to a 28 U.S.C.
 Case 2:19-cr-00035-LGW-BWC Document 68 Filed 12/02/19 Page 9 of 13




§ 2255 motion. The only exception is that Defendant may collaterally attack his

conviction and sentence based on a claim of ineffective assistance of counsel.

       c.    FOIA and Privacy Act Waiver

       Defendant waives all rights, whether asserted directly or through a

representative, to request or receive from any department or agency of the United

States any record pertaining to the investigation or prosecution ofthis case under the

authority of the Freedom of Information Act, 5 U.S.C. § 552, or the Privacy Act of

1974, 5 U.S.C. § 552a, and all subsequent amendments thereto.

       d.    Fed. R. Crim. P. 11(f)and Fed. R. Evid. 410 Waiver
                                                         \


      Rule 11(f) of the Federal Rules of Criminal Procedure and Rule 410 of the

Federal Rules of Evidence ordinarily limit the admissibility of statements made by a

defendant during the course of plea discussions or plea proceedings. Defendant

knowingly and voluntarily waives the protections of these rules. If Defendant fails

to plead guilty, or his plea of guilty is later withdrawn, all of Defendant's statements

in connection with this plea, and any leads derived therefrom, shaU be admissible for

any and all pxirposes.

10.   SEX OFFENDER REGISTRATION


      Defendant will be required to register as a sex offender upon his release from

prison as a condition of his supervised release pursuant to 18 U.S.C. § 3583.

Independent ofsupervised release, he will be subject to federal and state sex offender

registration requirements. Those requirements may apply throughout his life.
Case 2:19-cr-00035-LGW-BWC Document 68 Filed 12/02/19 Page 10 of 13




11.    DEFENDANTS RIGHTS

       Defendant has the right to be represented by counsel, and if necessaiy have

the court appoint counsel, at trial and at every other critical stage ofthe proceeding.

Defendant possesses a number of rights which he will waive by pleading guilty,

including: the right to plead not guilty, or having already so pleaded, to persist in

that plea; the right to a jury trial; and the right at trial to confront and cross-examine

adverse witnesses, to be protected from compelled self-incrunination, to testify and

present evidence, and to compel the attendance of witnesses.

12.   SATISFACTION WITH CURRENT COUNSEL


      Defendant has had the benefit of legal counsel in negotiating this agreement.

Defendant believes that his current attorney has represented him faithfully,

skillfully, and diligently, and he is completely satisfied with the legal advice given

and the work performed by his attorney.

13.   BREACH OF PLEA AGREEMENT


      Defendant breaches this agreement if, prior to sentencing in his case, he fails

to comply with any of the terms of this agreement, withdraws or attempts to

withdraw his guilty plea, refuses to accept responsibihty for his criminal conduct,

obstructs justice by tampering with witnesses or evidence, or commits any new

crimes. If Defendant breaches the plea agreement, the government is released from

any agreement herein regarding the calculation of the advisory Sentencing

Guidelines or the appropriate sentence. In addition, the Government may(1)declare

the plea agreement null and void, (2) reinstate any counts that may have been


                                           8
Case 2:19-cr-00035-LGW-BWC Document 68 Filed 12/02/19 Page 11 of 13




dismissed pursuant to the plea agreement, and/or (3) file new charges against

Defendant that might otherwise be barred by this plea agreement. Defendant waives

any statute-of-limitations or speedy trial defense to prosecutions reinstated or

commenced under this paragraph.

14.    ENTIRE AGREEMENT


       This agreement contains the entire agreement between the Government and

Defendant, The Government has made no promises or representations except those

set forth in writing in this Plea Agreement. The United States further denies the

existence of any other terms or conditions not stated herein. No other promises,

terms or conditions will be entered into unless they are in writing and signed by all

the parties.

                                       BOBBY L. CHRISTINE
                                       UNITED STATES ATTORNEY




Date                                   Karl I. Knoche
                                       Chief, Criminal Division




Date                                   Katelyn S€   hies
                                       Special Assistant United States Attorney
  Case 2:19-cr-00035-LGW-BWC Document 68 Filed 12/02/19 Page 12 of 13




       I have consulted with my counsel and fully understand all my rights with

respect to the Indictment pending against me. Further, I have consulted with my

attorney and fully understand my decision to enter a guilty plea in this instant case.

I have read and carefully reviewed this agreement with my counsel. I understand

each provision ofthis agreement, and I voluntarily agree to it. I hereby stipulate that

the factual basis set out therein is true and accurate in every respect.




Date                                    Daven Jones, Defendant


       I am the attorney for Defendant. I have fully explained to Defendant all of his

rights, and I have carefully reviewed each and every part of this agreement with him.

I believe that he fully and completely understands it. To my knowledge, Defendant

is entering into this agreement voluntarily, intelligently and with full knowledge of

all the consequences of Defendant's plea of guilty.




Date                                    Steven Blackerby, Defenfl^t's Attorney



                                          v>j                              I




                                          10
Case 2:19-cr-00035-LGW-BWC Document 68 Filed 12/02/19 Page 13 of 13




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                            BRUNSWICK DIVISION


UNITED STATES OF AMERICA


V.                                                  CASE NO. 2:19-cr-035


DAVEN JONES




                                      ORDER


      The aforesaid Plea Agreement, having been considered by the Court in

conjunction with the interrogation by the Court of the Defendant and the Defendant's

attorney at a hearing on the defendant's motion to change his plea and the Court

finding that the plea of guilty is made freely, voluntarily and knowingly, it is

thereupon,

      ORDERED that the plea of guilty by defendant be, and it is, hereby accepted

and the foregoing Plea Agreement be, and it is, hereby ratified and confirmed.

             This        day of                     /2Q19.




                                  HONORABLE LISAG. WOOD
                                  UNl^TED STATES DISTRICT C0U1._ .
                                  SOUTHERN DISTRICT OF GEORGIA
